PARRISH, Judge.
Raul O. Ornelias (movant) pleaded guilty to possession of more than five grams of marijuana, a controlled substance, with intent to deliver, a class B felony, § 195.211, RSMo Supp.1993, and was sentenced to imprisonment for a term of 12 years. He was delivered to the Department of Corrections July 28, 1994.
On December 2, 1994, movant filed a Rule 24.035 motion in the Circuit Court of Pemis-cot County, Missouri. The motion was dismissed without an evidentiary hearing because it was not filed within 90 days after movant was delivered to the custody of the Department of Corrections as required by Rule 24.035(b).
Movant presents one point on appeal. He contends the motion court erred in dismissing his Rule 24.035 motion “because the absolute deadline imposed by Rule 24.035(b) operated to arbitrarily deny [movant] his right to due process ... in that the rule makes no provision for the late filing of a postconviction motion for good cause shown.”
“The time limitations of Rule 24.035 have withstood constitutional scrutiny. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied sub nom. Walker v. Missouri, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).” State v. Vidal, 843 S.W.2d 392, 394 (Mo.App.1992). No error of law appears. Further opinion would have no precedential value. The motion court’s order dismissing movant’s Rule 24.035 motion is affirmed in compliance with Rule 84.16(b).
PREWITT, P.J., and CROW, J., concur.